Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/31/2022 has been entered.

Status of claims
Claim 4 has been amended, Claims 1-20 remain for examination, wherein claims 1 and 4 are independent claims.
Priority
It is acknowledged of the receipt of the "Certified copy of Foreign Priority Application" of EP 17159781.8, which has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a creep strength at 100MPa 870oC [10/s] of 0.0003 or less” in claim  4 need further clarification. For Examination purpose, the limitation is assumed as “a creep rate of 0.0003 or less (x10/s) under 100 MPa strength at temperature of 870oC”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takabayashi et al (US-PG-pub 2007/0215252 A1, corresponding to US 7,914,732 B2, thereafter PG’252).
Regarding claims 1, 5-6, 8-13, 15, and 19-20, PG’252 teaches an exhaust system of an automobile engine, such as an exhaust manifold and a turbine housing with ferritic stainless steel (abstract, Fig.1-3, par.[0002] of PG’252), which reads on the ferritic steel for a turbocharger component (cl.1) and more specifically turbine housing (cl.15). The comparison of the composition ranges between the alloy composition disclosed by PG’252 (par.[0030]-[0049], examples, and claims of PG’252) and those of the instant claims is listed in the following table. All of the composition ranges disclosed by PG’252 overlap or close to the claimed composition ranges as recited in the instant claims, which is a prima facie case of obviousness. SEE MPEP 2144.05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply proper amount of C, Cr, Ni, Nb, V, Mn, optional Si and/or Ti and Fe with impurities (cl.1, 5, 6, 9-11, 13, and 19-20) or additional adding P and S (cl.12), from the disclosures of PG’252 since PG’252 teaches the same ferrite heat-resistant cast steel as claimed throughout whole disclosing range.

Element
From instant Claims 1, 5, and 11 (in wt.%)
From PG’252 (in wt%)
Within or overlapping range
(in wt%)
C
0.1-0.8  (cl.1,5)
0.2-0.5 (cl.11)
0.2-0.4
0.2-0.4
Cr
15.0-23.0 (cl.1,5)
17-20 (cl.11)
12-30
15-23 (cl.1,5)
17-20 (cl.11)
Ni
1.5-3.0 (cl.1,5)
1.8-2.5 (cl.11)
0.1-5.0
1.5-3.0 (cl.1,5)
1.8-2.5 (cl.11)
Nb
0.2-1.0 (cl.1)
0.2-0.8 (cl.5)
0.2-0.8 (cl.11)
1-5
1
Close
close
V
0.2-1.0 (cl.1)
0.2-0.8 (cl.5, 11)
1-5
1
close
Mn
1.35-4.0 (cl.1)
1.6-4.0 (cl.5)
1.8-2.8 (cl.11)
0.30-3.0
1.0-3.0 (cl.1)
1.6-3.0 (cl.5)
1.8-2.8 (cl.11)

Si: 0.5-1.8 (cl.5,11)
Si: 1-3
Si: 1-1.8 (cl.5,11)
optionally
Other elements (impurities): < 3
Inevitable impurities
Inevitable impurities
Fe
Balance 
Balance 
Balance 
Mn/(Nb+V)
At least 1.6
1.86 (Example #8)
1.86

From claim 6


Optional 
Si: 0.5-1.8 
Ti: 0.1-1.1
Si: 1-3
Si: 1-1.8

From claim 8


(Nb +V)
At least 0.45
(Nb+V)= 1.0-5.0
1.0-5.0
Si
0.5-1.8 (cl.8)
1-3
1-1.8

From claim 9


Nb
0.2-0.6
1-5
close
V
0.2-0.8
1-5
close

From claim 10


(Nb +V)
At least 1.2
1.0-5.0
1.2 to 5.0
Si
1.0-1.8
1-3
1.0-1.8

From claim 12


P
0.05 or less
0.5 or less
0.05 or less
S
0.2 or less
0.01-0.5
0.01-0.2

From claim 13


Si
1.0-1.8
1-3
1.0-1.8

From claim 19


(Nb +V)
At least 0.45
 (Nb+V) =1 -5
1-5

From claim 20


(Nb +V)
0.45-about 1.5
 (Nb+V) = 1-5
1-1.5


Still regarding claim 1 and regarding claims 7-8, the claimed ratio Mn/(Nb+V) is recognized as an equation fully depend on claimed alloy composition ranges of Mn, Nb and V. It is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art. In re Cooper and Foley 1943 C.D.357, 553 O.G.177; 57 USPQ 117, Taklatwalla v. Marburg. 620 O.G.685, 1949 C.D.77, and In re Pilling, 403 O.G.513, 44 F(2) 878, 1931 C.D.75. In the instant case, in the absence of evidence to the contrary, the selection of the proportions of Mn, Nb, and V from PG’252 in order to meet the claimed ratio would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al., 149 USPQ 685, 688. In the instant case, PG’252 provides example #8 with 2.6 wt% Mn, 1.4 wt% (Nb+V) (table 1 of PG’252) with Mn/(Nb+V) is about 1.86, which meets the claimed ratio as recited in the instant claims.
Regarding claims 2 and 16, PG’499 provides examples having grain size greater than 50-400 m (par.[0024]-[0025] of PG’252), which reads on the claimed grain size between #2-#4 according to ASTM E112-12 (about 50-400 m -— noted by the Examiner). 
Regarding claims 3, 14, and 17-18, they depend on claim 1. Claimed heat treatment process including heating and cooling are recognized as process limitation in a product-by-process claim. The claimed alloy composition in claim 1 is manipulated by the steel alloy itself. Therefore, the heat treatment process limitations in the instant claims do not add weight on the patentability of the instant claims. MPEP 2113 [R-1]. 

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over PG’252 in view of PG’499.
Regarding claim 4, all of the composition ranges disclosed by PG’252 overlap or close to the claimed composition ranges as recited in the instant claim (refer to the rejection for claim 1 above), which is a prima facie case of obviousness. SEE MPEP 2144.05 I. Regarding the claimed creep feature at high temperature in the instant claim. It directly related to the ratio of Mn/(Nb+V) (refer to the table on par.[0090] of the instant application). Snice PG’252 provides example #8 with 2.6 wt% Mn, 1.4 wt% (Nb+V) (table 1 of PG’252) with Mn/(Nb+V) is about 1.86, which meets the claimed ratio as recited in the instant claim 1. Therefore, the claimed creep feature at high temperature would be highly expected for the alloy of PG’252. MPEP 2112 01 and 2145 II. PG’252 does not specify heat treatment conditions as recited in the instant claim. PG’499 specify heating at temperature 800-970oC for 1-10 hours and with controlling cooling (in furnace or air) (par.[0046] of PG’499), which overlap the claimed heat treatment conditions. SEE MPEP 2144.05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the heat treatment conditions as demonstrated by PG’499 for the alloy of PG’252 since both PG’252 and PG’499 teach the same ferrite heat-resistant cast steel as claimed throughout whole disclosing range. And PG’499 teaches that the heat-resistant cast steel can be applied to heat-resistant components used in the vehicles and industrial equipment.
Note: Sachadel et al (US-PG-pub 2013/0160905 A1) is cited as reference only.

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-20 have been considered but they are not persuasive. Regarding the Applicant’s arguments related to the amended features in the instant claims, the Examiner’s position has stated above.
The Applicant’s arguments are summarized as following:
1, Regarding the rejection of Claims 1-3 and 5-20 under 35 U.S.C. 103(a) as being unpatentable over Takabayashi et al (US-PG-pub 2007/0215252 A1, corresponding to US 7,914,732 B2, thereafter PG’252), Takabayashi et al (PG’252) does not require Ni as essential element in the alloy since 1) Ni is only one optional element from group with other 30 optional elements; 2) Takabayashi et al (PG’252) indicates clearly no optional elements are necessary in order to produce the inventive alloy; 3) No examples in Takabayashi et al (PG’252) both Ni and ratio of Mn to (Nb+V) as claimed in the instant claims.
2, the claimed ratio of Mn to (Nb+V) directly related to the creep strength and stability of the part applied on high temperature. There is data to support the criticality of the claimed limitation. The table on page 8 of the “Applicant’s arguments/remarks with amendment” provides more data. 
3, Claims 3, 14, and 17-18 depend on claim 1, these claims are allowable by virtue of dependency from allowable base claim 1. 
4, According to claim 4, increasing the ratio of Mn/(N+V) leads to increasing of creep strength, also starting at a ratio of about 1.6, the austenite content stabilizes for the alloy system. 
In response
Regarding the arguments 1 and 3, Firstly, it has noted that only alloy composition has been claimed in the instant claim 1. PG'252 clearly teaches adding proper amount of Ni to increase the alloy's high temperature strength; Secondly, the invention of Takabayashi et al (PG’252) ought to be taken as a whole, and should not in any way be limited to the examples provided in the reference. It has been well settled in many court decisions that it would have been obvious to one having ordinary skill in the art to construct the process comprising said parameter within the disclosed range; Finally, persuasive evidence (data comparison and/or proper "132 declaration" are necessary to show the criticality of the claimed Ni and/or ratio of Mn to (Nb+V). Regarding the additional data in the table on page 8 of the “Applicant’s arguments/remarks with amendment”, which is not considered as proper “132 declaration”. Regarding the Applicant’s proposed experimentation on page 13-16, they will provide help on the decision of the patentability of the instant invention, which is suggested to provide in a proper “132 Declaration”.  
Regarding the arguments 2 and 4, Firstly, the argued properties are not included in the claimed limitations; Secondly, only one data with more than 1.6 of Mn/(Nb+V) ratio in listed table of the instant specification, which insufficient to reach the conclusion of "this range of ratio of Mn/(Nb+V) has excellent creep strength and stability at high temperature". Actually there is no definition for the argued property of the "excellent creep strength and stability at high temperature" and the "austenite content stabilizes". Finally, example #8 with 2.6 wt% Mn, 1.4 wt% (Nb+V) (table 1 of PG’252) having Mn/(Nb+V) is about 1.86, which meets the claimed ratio as recited in the instant claims (It is noted that there is no Ni requirement in the table listed in the instant specification).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734